DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 22 October 2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the amendments dated 22 October 2021 relating to the “shape symmetry” limitations are not convincing as those amendments are not being entered at this time.  The amendments are not entered as there will be insufficient search time under the AFCP program due to the breadth of the independent claims.
Applicant’s arguments on pages 19-22 regarding the limitation “a Z-axis rotation torque generation tool contact surface configuration defined by longer torque generation tool contact side walls, each extending in a Y-axis direction, and shorter torque generation tool contact side walls” and the sidewalls of the references used in the rejection dated 01 September 2021 being capable of use with a tool have been fully considered but they are not convincing.
Examiner has reviewed the case law provided by Applicant regarding the “capable of” language but it appears the cases are referring to decisions 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        3 November 2021